Name: Commission Regulation (EC) No 2371/1999 of 8 November 1999 amending Regulations (EC) No 1599/97 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia and the Czech Republic and (EC) No 2479/96 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import prices
 Type: Regulation
 Subject Matter: Europe;  prices;  plant product
 Date Published: nan

 Avis juridique important|31999R2371Commission Regulation (EC) No 2371/1999 of 8 November 1999 amending Regulations (EC) No 1599/97 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia and the Czech Republic and (EC) No 2479/96 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import prices Official Journal L 286 , 09/11/1999 P. 0008 - 0011COMMISSION REGULATION (EC) No 2371/1999of 8 November 1999amending Regulations (EC) No 1599/97 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia and the Czech Republic and (EC) No 2479/96 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import pricesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Decisions of 18 May 1998 on the conclusion of Protocols adjusting trade aspects of the Europe Agreements establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia and the Republic of Lithuania respectively, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(1), and in particular Article 2(1) thereof,Whereas:(1) detailed rules should be laid down for the application of the system of minimum import prices for certain soft fruits originating in Estonia and Lithuania and intended for processing as provided for in the above Protocols. The system is identical to that for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia and the Czech Republic, the detailed rules for the application of which are laid down in Commission Regulation (EC) No 1599/97(2). With a view to simplifying administration, the detailed rules for the application of the above import arrangements should be included in the same Regulation and to that end the scope of Regulation (EC) No 1599/97 should be extended to cover products originating in Estonia and Lithuania;(2) these import arrangements replace those provided for in Council Regulation (EC) No 1926/96(3). As a result, Commission Regulation (EC) No 2479/96(4), as last amended by Regulation (EC) No 922/1999(5), should be amended to exclude Estonia and Lithuania from its scope;(3) the Protocols came into force on 1 September 1999, as provided for by the Council(6), and this Regulation should therefore apply from that date;(4) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1599/97 is hereby amended as follows:1. The title is replaced by the following: "Commission Regulation (EC) No 1599/97 of 28 July 1997 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia, the Czech Republic, Estonia and Lithuania".2. The Annex is replaced by Annex A hereto.Article 2Regulation (EC) No 2479/96 is hereby amended as follows:1. The title is replaced by the following: "Commission Regulation (EC) No 2479/96 of 18 December 1996 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Latvia and fixing the minimum import prices".2. Annexes I and II are replaced by Annexes B and C hereto.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 321, 30.11.1998, p. 1 (for Lithuania), and OJ L 29, 3.2.1999, p. 9 (for Estonia).(2) OJ L 216, 8.8.1997, p. 63.(3) OJ L 254, 8.10.1996, p. 1.(4) OJ L 335, 24.12.1996, p. 25.(5) OJ L 114, 1.5.1999, p. 47.(6) OJ L 224, 25.8.1999, p. 9 (for Lithuania), and OJ L 248, 21.9.1999, p. 36 (for Estonia).ANNEX A"ANNEXMINIMUM IMPORT PRICES>TABLE>"ANNEX B"ANNEX I>TABLE>"ANNEX C"ANNEX IIPRICE>TABLE>"